 



Exhibit 10.1
Compensation Arrangements with Certain Executive Officers
     The following table sets forth the 2008 salary for the Company’s current
executive officers identified by name pursuant to Item 11 and the compensation
disclosures in the Company’s Proxy Statement for its 2008 Annual Meeting of
Shareholders that is incorporated by reference into such Item 11. The table also
sets forth each such officer’s 2008 incentive compensation target under the
Company’s Executive Annual Incentive Compensation Plan (the “EICP”), as a
percentage of salary, and his actual incentive compensation award for 2007
(whether under the EICP or based on other considerations).

                                              2008     2007   2008   Incentive  
  Incentive   Base   Compensation     Compensation   Salary   Target (1)
Paul B. Domorksi
  $ 358,561     $ 445,000       80 %
President and CEO
                       
 
                       
Don T. Scartz
  $ 154,979     $ 295,000 (2)     50 %
Executive Vice President, Chief Financial Officer and Treasurer until May 2,
2008, and thereafter Senior Financial Adviser
 
                       
Neilson A. Mackay
  $ 220,000     $ 300,000       55 %
Executive Vice President — Corporate Strategy
 
                       
Gary B. Shell
          $ 240,000       45 %
Senior Vice President, Chief Financial Officer and Treasurer, effective May 2,
2008
 
                       
James S. Childress
  $ 31,000     $ 250,000 (3)     —  
Vice President and General Manager, LXE, until May 2, 2008
 
                       
Gary W. Hebb (4)
  $ 21,594     $ 243,024       50 %
Vice President and General Manager, SATCOM

 

(1).   Actual incentive compensation payment under the EICP is determined based
on Company or divisional performance during 2008, primarily with reference to
operating income compared with targets approved by the Compensation Committee in
February 2008. For the CEO and CFO, the determination is weighted 50% based on
performance against a corporate operating income target of $22,642,000 and 50%
based on performance against EPS of $1.30. In the cases of corporate officers
other than the CEO, awards are subject to reduction by up to 10% based on the
CEO’s evaluation of individual performance. For divisional officers, the
determination is weighted 70% based on divisional performance, 15% based on
corporate performance against the operating income target, and 15% based on
performance against individual objectives as specified and

 



--------------------------------------------------------------------------------



 



    evaluated by the CEO. In general, divisional performance will be measured
against operating income targets that are believed to require excellent
execution of divisional business plans but are reasonably likely to be achieved.
      In general, no incentive compensation is paid under the EICP if actual
performance is at 80% or less of targeted performance. Performance above target
would normally result in a 2-for-1 percentage increase in incentive
compensation, except that the maximum payment based on divisional performance is
150% of target. The Committee retains the right to modify, either up or down,
the incentive compensation otherwise payable based on the factoring process, or
to make separate discretionary bonus payments, to take into account individual
or Company/division performance on non-financial or supplemental financial
objectives. The Committee and Board also have the right to make other
discretionary awards, outside the EICP, based on factors they believe to be
appropriate in the circumstances.   (2).   Mr. Scartz’s stated salary for
full-time employment. Effective May 2, 2008, Mr. Scartz is retiring as Executive
Vice President, CFO and Treasurer, and will thereafter serve on a part-time
basis at an hourly rate of $147.50, for up to 2,000 hours over two years. Upon
termination of these arrangements, he will be paid the amount, if any, by which
$295,000 exceeds the aggregate of the hourly-rate payments he has received. His
EICP award for 2008 will be prorated based on his actual total salary and
hourly-rate payments for the year, and for 2009 will depend on the CEO’s and
Compensation Committee’s evaluation of his contributions during that year.  
(3).   Effective May 2, 2008, Mr. Childress is retiring from his full-time
position and will thereafter serve as Senior Adviser through February 27, 2009.
In that position, he will be paid at any annual rate of $222,000, and will not
be eligible to participate in the Executive Incentive Compensation Plan.   (4).
  Mr. Hebb’s compensation is fixed and paid in Canadian dollars. The 2007
Incentive Compensation amount paid has been converted into US dollars at the
average of the exchange rates in effect during 2007. The 2008 Base Salary amount
has been converted based on the average of exchange rates during the first
quarter of 2008.

 
Each officer participates in the Company’s Employee Performance Bonus Plan on
the same terms as all other full-time employees. Under this Plan, which has been
initiated in 2008 and partially replaces funding previously devoted to the
Company’s qualified Retirement Benefit Plan, each employee will receive a cash
bonus equal to 3% of his or her base compensation if the Company achieves 2008
operating income of $22,600,000, with proportional increases or reductions for
actual results in excess or less than that amount.
Each officer other than Mr. Hebb also participates in the Company’s 401(k) and
Retirement Benefit Plans on the same terms as all other full-time employees, but
Company contributions to the Retirement Benefit Plan for 2008 will be
substantially

 



--------------------------------------------------------------------------------



 



below those in earlier years due to the implementation of the Employee
Performance Bonus Plan. Mr. Hebb participates on the same terms as other
employees in the Company’s Canadian retirement program, which is similar to the
401(k) plan for US employees. The Company does not currently provide a
supplemental retirement plan for its executive officers.

 